Citation Nr: 0112586	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  98-17 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active duty from May 1946 to January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's claim for 
special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound.


FINDING OF FACT

The veteran is so nearly helpless that he is unable to 
protect himself from the hazards of his everyday environment.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance have been met.  
38 U.S.C.A. §§ 1502(b), 1521(d), 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.351, 3.352(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes 
December 1997 and October 2000 VA examination reports, all of 
which the Board finds to be adequate for rating purposes.  No 
additional pertinent evidence has been identified by the 
veteran, and the Board therefore finds that the record as it 
stands is complete and adequate for appellate review.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to special 
monthly pension.  The Board concludes that the discussions in 
the rating decision and statement of the case have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  At any rate, there is no prejudice 
to the veteran due to any failure to comply with any 
particular provisions of this new legislation in view of the 
following decision. 

The veteran is seeking special monthly pension based on the 
need for regular aid and attendance or by reason of being 
housebound.  He has been rated permanently and totally 
disabled since June 1988.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. 
§ 1521(a).  Section 1521 further provides for an increased 
rate of pension, in the form of a special monthly pension, 
when an otherwise eligible veteran is in need of regular aid 
and attendance (38 U.S.C.A. § 1521(d)), or has a disability 
rated as permanent and total and (1) has an additional 
separate and distinct disability (or disabilities) 
independently ratable at 60 percent, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. 
§ 3.351(b), (c), and (d).  The need for aid and attendance is 
defined as "helplessness or being so nearly helpless as to 
require the regular aid and attendance of another person."  
38 C.F.R. § 3.351(b).  "Aid and attendance" is considered 
necessary where a veteran is unable to dress or undress 
himself, or keep himself ordinarily clean and presentable, or 
feed himself, or use bathroom facilities by himself.  38 
C.F.R. § 3.352(a).  A claimant is "permanently housebound" 
when substantially confined to his or her dwelling and the 
immediate premises, and it is reasonably certain that the 
disability and resultant confinement will continue throughout 
that person's lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. 
§ 3.351(d)(2).

Further, a veteran is in need of regular aid and attendance 
if he is blind or nearly blind (visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less); or is a patient in a nursing 
home because of mental or physical incapacity; or establishes 
a need for aid and attendance on a factual basis according to 
specified criteria.  38 C.F.R. § 3.352(c).

The following will be accorded consideration in determining 
the factual need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352.

The particular personal functions which the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.

A VA examination for the purpose of determining the veteran's 
need for regular aid and attendance or housebound status was 
conducted in December 1997.  At this time it was reported 
that the veteran was accompanied to the exam by his niece.  
The veteran's current complaints were reported to be back 
pain, foot pain and hypertension.

On examination, the veteran was observed to walk with a cane.  
He could use his upper extremities to full extent.  There 
were no bowel or bladder problems.  He had difficulty with 
flexion of the spine and experienced knee pain, bilaterally.  
It was noted that he was not capable of leaving the house 
alone or travel by private or public transportation without 
any assistance.  He was unable to see adequately, walk 
unassisted, or travel unassisted.

The diagnoses included hypertension; degenerative joint 
disease; diabetes mellitus, Type II; and sleep apnea.  It was 
the examiner's opinion that the veteran was able to protect 
himself against the hazards or dangers of his daily 
environment.

Another examination of the veteran was conducted by the VA in 
October 2000.  At this time the veteran related that he used 
a cane both because of a previous cerebrovascular accident 
and his knee and back pain.  He indicated that he did not 
drive very often, his attendant doing most of the 
transporting.  He indicated that his attendant also cooked 
for him and provided him with his medication, including 
injecting his insulin.  He reported that he had problems with 
dizziness about every three or four months.

It was reported that the veteran performed most of his 
activities of daily living.  It was noted that, with his 
memory, he had difficulty maintaining when he was supposed to 
take his medication.  He had difficulty with ambulation, 
requiring a cane for support.  He required assistance 
traveling beyond his home.

On examination, the veteran's gait was assisted with a cane 
in his left arm.  Neurologically, the right side was weaker 
then the left.  He had about 4/5 upper extremity strength and 
3/5 lower extremity strength.  His blood pressure readings 
were 157/95 in the left arm, 138/117 in the right arm while 
standing and 162/97 in the right arm while sitting.  It was 
noted that the veteran mentioned that his normal daily 
activity consisted mostly of trying to exercise and work on 
his automobile on the days he felt well and staying in bed 
when he did not feel well.

The diagnoses included status post cerebrovascular accident 
with right-sided hemiparesis, needs cane to ambulate and 
requires assistance for transportation; diabetes, well-
controlled; hypertension, poor control; glaucoma; sleep 
apnea, stable; and degenerative joint disease of back and 
leg, on medication and uses a cane to ambulate.

The Board observes that, although the veteran is able to 
perform a number of necessary activities of daily living, it 
appears that he does require assistance with certain daily 
activities.  He can only ambulate with the use of a cane.  It 
was also noted that because of memory problems, he has 
difficulty with taking his medication regularly.  While the 
evidence does not clearly show that he requires the regular 
aid and attendance of another person, the Board believes that 
the evidence does raise a reasonable doubt in this regard.  
All such doubt is to be resolved in the veteran's favor.  38 
U.S.C.A. § 5107(b) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified at 38 U.S.C. § 5107).  Accordingly, 
the Board finds that the veteran is so nearly helpless to 
protect himself against the hazards or dangers of his daily 
environment that he requires the regular aid and attendance 
of another person.  As this provides for a greater special 
monthly pension benefit than by reason of being housebound, 
the question of housebound status is moot. 


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is warranted.  The appeal is 
granted to this extent. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

